Per Curiam.

This is an application to reverse the order of the court of sessions, in Orange, by which they reversed the order of two justices, removing certain paupers from Wallkill to Mamakating. The question is, whether the pauper had gained any settlement in Mamakating, by the payment of taxes. In 1810, lie was taxed and paid 10 cents. In 1811 he was assessed 48 cents, but did not pay it: the collector, however, paid it for him, but without his request. A settlement, by payment of taxes, is gained by being charged with, and paying, such taxes, for the space of two years. (1 N. R. L. 279.) There was, in this case, a payment of taxes for one year only. The payment by the collector was not at the request of the pauper, nor under circumstances that would have enabled the collector to maintain an action. It was a mere voluntary payment. If the pauper had property out of which the collector could have raised the tax, he should have resorted to it. It does not appear that the collector ever applied to him for the tax, and it never can be permitted to a collector, voluntarily to pay another man’s tax, without ever calling upon him for it, and then turn about and sue hirp.(a) And, unless the pauper could have,been made liable to the collector, he could not be said to have paid it. The order of the court of sessions must, therefore, be affirmed.
Order of sessions affirmed.

 Vide, Beach v. Vandenburgh, (10 Johns, Rep. 361.) Jones v. Wilson, (3 Johns. Rep. 434) Menderback v. Hopkins, (8 Johns. Rep. 436.)